                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EVA MARIE FISHER,                         )                   8:18CV538
                                          )
                    Plaintiff,            )
                                          )               MEMORANDUM
      v.                                  )                AND ORDER
                                          )
JODY RUPTON,                              )
TIMOTHY BOLLINGER,                        )
MR. COTTRELL,                             )
I. FRANKLIN, and                          )
F.M.C. CARSWELL,                          )
                                          )
                    Defendants.           )
                                          )


      Plaintiff, Eva Marie Fisher, a prisoner being held at the Douglas County
Department of Corrections in Omaha, Nebraska, filed her Complaint (Filing 1) on
November 15, 2018. Plaintiff was granted leave to proceed in forma pauperis on
November 27, 2018, without payment of an initial partial filing fee (Filing 8). The
court now conducts an initial review of Plaintiff’s Complaint to determine whether
summary dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A.

                          I. SUMMARY OF COMPLAINT

       Plaintiff alleges she “was mistreated the whole time [she] was at F.M.C.
Carswell” and claims she “is entitled to $1,000,000.00 due to mistreatment, rape, and
physical [assault] suffered while [she] was at F.M.C. Carswell in Fort Worth, Texas”
(Filing 1, pp. 5-6). Named as Defendants are the Federal Medical Center, Carswell,
and four individuals: Jody Rupton, warden; Timothy Bollinger, doctor; Mr. Cottrell,
unit manager; and I. Franklin, correctional officer (Filing 1, pp. 1-2). Plaintiff alleges
she is a Nebraska citizen and claims Defendant violated her rights under the First and
Eighth Amendments to the United States Constitution (Filing 1, p. 3).
                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Id., at 849 (internal quotation marks and citations omitted).

                           III. DISCUSSION OF CLAIMS

      It is well established that, absent an express waiver, the doctrine of sovereign
immunity bars a plaintiff’s claim for money damages against the United States, its
agencies, and its officers in their official capacities. See FDIC v. Meyer, 510 U.S. 471,
475 (1994). “Sovereign immunity is jurisdictional in nature.” Id. (citing United States

                                            -2-
v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States may not
be sued without its consent and that the existence of consent is a prerequisite for
jurisdiction”)). No such waiver of sovereign immunity applies in this case.

      Defendant FMC, Carswell is not a suable entity, but is merely a facility
operated by the Federal Bureau of Prisons (BOP). As a federal agency, BOP has
sovereign immunity and cannot be made a party to this action.

       The court construes Plaintiff’s Complaint as being brought against Defendants
Rupton, Bollinger, Cottrell, and Franklin, only in their official capacities, as federal
employees.1 See Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.
1999) (“This court has held that, in order to sue a public official in his or her
individual capacity, a plaintiff must expressly and unambiguously state so in the
pleadings, otherwise, it will be assumed that the defendant is sued only in his or her
official capacity.”). As such, these Defendants also have immunity because the action
is considered a suit against the United States. See Searcy v. Donelson, 204 F.3d 797,
798 (8th Cir. 2000).

      The court therefore determines that Plaintiff’s Complaint should be dismissed
without prejudice for lack of jurisdiction. On its own motion, however, the court will
give Plaintiff 30 days to file an Amended Complaint in order to assert claims against
Defendants Rupton, Bollinger, Cottrell, and Franklin in their individual capacities.

       In the Amended Complaint, in order to state a plausible Eighth Amendment
claim, Plaintiff will need to provide details about the mistreatment, rape, and physical


      1
         If any of these individuals are not federal employees, then the Complaint fails
to state a claim upon which relief can be granted against them. See Corr. Servs. Corp.
v. Malesko, 534 U.S. 61 (2001) (holding there is no implied private right of action for
damages against private entities that engage in alleged constitutional deprivations
while acting under color of federal law).

                                          -3-
assault she allegedly suffered while at FMC, Carswell, and will also need to describe
how each individual Defendant caused her injury. For example, if Plaintiff is claiming
she did not receive adequate medical care, she will need to include facts showing that
she suffered from some objectively serious medical need that Defendants knew of, but
deliberately disregarded. See Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000).
Or, as another example, if Plaintiff is claiming Defendants failed to protect her from
being raped or physically assaulted, she will need to include facts showing that they
were deliberately indifferent to a substantial risk of serious harm. See Young v. Selk,
508 F.3d 868, 871 (8th Cir. 2007).

       At this point, the court is unable to determine the nature of or the grounds for
Plaintiff’s Eighth Amendment claims, and there are no facts alleged in the Complaint
which indicate that Plaintiff’s First Amendment rights were violated. If the Amended
Complaint does not contain sufficient facts to state a claim upon which relief may be
granted against one or more of the individual Defendants, this action will be subject
to dismissal.

                                 IV. CONCLUSION

       The court lacks jurisdiction over the claims alleged Plaintiff’s Complaint, but
on its own motion will give Plaintiff 30 days in which to file an Amended Complaint
against Rupton, Bollinger, Cottrell, and Franklin in their individual capacities only.
Plaintiff must allege sufficient facts in the Amended Complaint to avoid summary
dismissal under 28 U.S.C. §§ 1915(e)(2) and 1915A.

      Accordingly,

      IT IS ORDERED:

       1. On the court’s own motion, the court will give Plaintiff 30 days in which to
file an Amended Complaint that states a claim on which relief may be granted against

                                         -4-
Defendants Rupton, Bollinger, Cottrell, and Franklin in their individual capacities
only. Failure to file an Amended Complaint within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

      2. The clerk of the court is directed to set the following pro se case management
deadline: January 9, 2019: check for amended complaint.

      DATED this 10th day of December, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                         -5-
